Citation Nr: 0737997	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-08 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
status post prostate cancer, status post prostatectomy, prior 
to November 3, 2004 and in excess of 40 percent from November 
3, 2004, forward.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to June 
1978.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California that granted service connection for 
prostate cancer, radical prostatectomy and assigned a non-
compensable evaluation.  Subsequent to that decision the RO 
assigned a 20 percent evaluation effective the date of claim, 
December 17, 2001, and a 40 percent evaluation effective from 
November 3, 2004, forward.  

In an Informal Hearing Presentation, dated in October 2007, 
the veteran's representative presented argument regarding the 
merits of a claim for entitlement to service connection for 
coronary artery disease.  In June 2007, the RO sent the 
veteran a letter announcing a decision that the veteran's 
appeal of an RO decision denying service connection for 
coronary artery disease was terminated for failure to timely 
file a substantive appeal.  

38 C.F.R. § 20.100(d) provides that the Board may address 
questions pertaining to its jurisdictional authority to 
review a case, including adequacy and timeliness of a 
substantive appeal.  This is irrespective of whether the RO 
has addressed the question.  Id.  However, 38 C.F.R. § 19.34 
provides that the issue of whether a substantive appeal has 
been filed on time is an appealable issue.  If a claimant or 
his representative protests an adverse determination made by 
the RO as to the timely filing of a substantive appeal, the 
claimant will be furnished a statement of the case.  Id.  

Here, the appeal period for filing a notice of disagreement 
with the RO's June 2007 decision has not expired.  Thus, the 
procedural scheme leaves the veteran recourse should he wish 
to pursue an appeal of that decision.  The Board has no 
jurisdiction to reach the merits of the underlying claim and, 
as the RO has already issued a decision as to the timeliness 
of the appeal with no appeal of that decision to the Board, 
no jurisdiction to review the merits of whether a substantive 
appeal was timely filed with regard to the earlier decision.  

In short, neither the issue of whether service connection is 
warranted for coronary artery disease nor the question of 
whether a timely substantive appeal was filed as to the RO's 
decision regarding that claim is before the Board.  

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  Prior to November 3, 2004, the veteran's status post 
prostate cancer, status post prostatectomy, did not result in 
daytime voiding interval less than one hour or awakening to 
void five or more times at night.  

2.  The veteran's status post prostate cancer, status post 
prostatectomy, has not resulted in such incontinence as to 
require the use of absorbent material or an appliance.  

3.  The veteran's penis is normal.  


CONCLUSIONS OF LAW

1.  Prior to November 3, 2004, the criteria for an evaluation 
in excess of 20 percent for the veteran's status post 
prostate cancer, status post prostatectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.21, 4.115a, 4.115b, Diagnostic Code 7522, 7527 
(2007).  

2.  Since November 3, 2004, the criteria for an evaluation in 
excess of 40 percent for the veteran's status post prostate 
cancer, status post prostatectomy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.21, 4.115a, 4.115b, Diagnostic Code 7522, 7527 
(2007).  

3.  The criteria for a separate compensable evaluation for 
erectile dysfunction resulting from the veteran's status post 
prostate cancer, status post prostatectomy, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.21, 4.115a, 4.115b, Diagnostic Code 
7522 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.  § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

This claim for an evaluation higher than that assigned by the 
RO originated from the RO decision that granted service 
connection for that disability.  In such claims, ratings can 
be assigned for separate periods of time based on the facts 
found, a practice referred to as assigning "staged" 
ratings.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Treatment records from Kaiser Permanente show that the 
veteran underwent a radical prostatectomy for treatment of 
prostate cancer in May 1999.  38 C.F.R.  § 4.115b, Diagnostic 
Code 7527 provides for rating prostate gland injuries, 
infections, hypertrophy, postoperative residuals.  That 
Diagnostic Code specifies that such disabilities are to be 
rated as voiding dysfunction or urinary tract infection, 
whichever is dominant.  As the record does not indicate that 
the veteran typically suffers from urinary tract infection, 
he is most appropriately rated for voiding dysfunction.  

A 20 percent rating is warranted for voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed less than two times per day.  38 C.F.R. § 4.115a.  

A 40 percent rating is assigned for voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed two to four times per day.  Id.  A 60 percent rating 
is assigned for voiding dysfunction requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day.  Id.  

Evidence of record does not show the veteran to have suffered 
from urinary tract infections since his surgery in 1999.  
Absent a showing of infections, rating criteria does not 
provide for rating based on urinary frequency.  Regardless, 
the RO has rated the veteran's disability on appeal according 
to the rating criteria for urinary frequency and the Board 
has also considered this criteria.  

A rating of 20 percent is assigned for urinary frequency of 
daytime voiding interval between one and two hours, or; 
awaking to void three to four times per night.  38 C.F.R. § 
4.115a.  A 40 percent rating, the maximum available for 
urinary frequency, is assigned for daytime voiding interval 
less than one hour, or; awakening to void five or more times 
per night.  

The Board notes that there is no evidence of active prostate 
cancer to warrant application of DC 7528, malignant neoplasms 
of the genitourinary system.  See Butts v. Brown, 5 Vet. App. 
532 (1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).  Indeed, July 1999 
and May 2000 treatment notes from Kaiser Permanente report no 
symptoms of prostate cancer and normal prostate specific 
antigen scores; similar reports are found in June 2005 VA 
clinic notes and there is no report of prostate cancer since 
the veteran's prostatectomy.  

Prior to November 3, 2004, the record is absent for any 
evidence of urinary frequency of two hours or less during the 
day or of the veteran awakening to void three or more times 
per night.  Kaiser Permanente clinical notes from June 2001 
report that the veteran was voiding well, providing evidence 
against this claim.  March 2004 VA clinic notes report that 
the veteran had urinary frequency during the day of about 
every 2 hours and nocturia times three or four.  These clinic 
notes are evidence against the veteran's claim for a rating 
higher than 20 percent for status post prostate cancer, 
status post prostatectomy prior to November 3, 2004.  

Affirmative evidence against assigning a rating higher than 
20 percent for the period prior to November 3, 2004 is also 
found in a letter from the veteran dated in April 2004.  In 
that letter, the veteran stated that he has frequent urges to 
void, about every two hours.  He also stated that during the 
night he has to void three or four times per night, sometimes 
more often.  This is evidence that places the veteran's 
disability on appeal within the criteria for a 20 percent 
rating, as assigned.  

There is no evidence of record favorable to assigning a 
rating higher than 20 percent prior to November 3, 2004, 
under the criteria for urinary frequency because no evidence 
of record shows that the veteran had urinary frequency prior 
to November 2004 higher than that found in the March 2004 VA 
clinic notes.  

Since November 3, 2004, the veteran's disability on appeal 
has been evaluated at the maximum available rating under the 
criteria for urinary frequency.  Simply stated, the Board has 
found no basis to assign an evaluation higher than 40 percent 
for the period in question.  The Board finds that post-
service VA and private medical records provide evidence 
against an evaluation beyond 40 percent.

Nor would a rating under the criteria for voiding dysfunction 
be appropriate for any period of time under consideration.  
The record is absent for any report that the veteran uses an 
appliance or wears absorbent pads due to incontinence.  June 
2005 VA clinic notes report that the veteran suffered from 
occasional urinary leakage.  

In April 2007, the veteran underwent VA examination to 
determine the severity of his disability on appeal.  He 
reported at that time that he does have urinary incontinence 
but does not require the use of absorbent material or an 
appliance, providing evidence against this claim.  Thus, all 
the medical evidence of record, and the veteran's own 
reports, demonstrate that he does not use absorbent pads.  
This is evidence against assigning a rating for voiding 
dysfunction.  

Based on the above, the preponderance of the evidence is 
against assigning a rating higher than 20 percent for the 
period prior to November 3, 2007 and against assigning a 
rating higher than 40 percent from November 3, 2007 forward.  

In the April 2004 letter as well as in other communications 
of record, the veteran has reported difficulties with 
erectile dysfunction since his prostatectomy.  The record 
indicates that the veteran is rated as non-compensable for 
erectile dysfunction associated with residuals, radical 
prostatectomy for prostate cancer.  As this disability is 
strongly linked to his disability on appeal, the Board has 
considered the veteran's contentions that additional 
compensation is indicated due to this service connected 
disorder.  

Consideration has also been given to whether a rating could 
be assigned for the veteran's reported impotence.  In this 
regard, only 38 C.F.R. § 4.115(b), Diagnostic Code 7522 
includes a criterion of loss of erectile power.  However, a 
rating under this Diagnostic Code requires both loss of 
erectile power and deformity of the penis. The April 2007 
examination report indicates that upon genital examination, 
the veteran was found to have a normal penis and testicles.  
This finding is evidence against, and indeed precludes a 
compensable evaluation under Diagnostic Code 7522.  

Of note is that the veteran's impotence has not gone 
uncompensated as the veteran is in receipt of special monthly 
compensation, under 38 U.S.C.A. § 1114(k) for loss of use of 
a creative organ.  

In sum, based on the evidence discussed above and a thorough 
review of the claims file, the preponderance of the evidence 
is against the veteran's claim.  Hence, his claim must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran on April 22, 2002, January 7, 
2004, June 8, 2005, and March 20, 2006, that fully addressed 
all four notice elements.  The April 2002 letter was sent 
prior to the initial AOJ decision in this matter.  That 
letter informed the veteran of what evidence was required to 
substantiate his claim for service connection for residuals 
of his prostate cancer and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information, which would 
include that in his possession, to the AOJ.  

Here, the duty to notify with regard to assignment of 
disability ratings and effective dates was not satisfied 
prior to the initial unfavorable decision on the claim by the 
AOJ.  Under such circumstances, VA's duty to notify may not 
be "satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).  

In this case, the remaining VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of the letters 
sent to the veteran on March 20, 2006, January 7, 2004, and 
June 8, 2005 that fully addressed all four notice elements.  
Indeed, the March 2006 letter independently satisfied the 
remaining notice requirements.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims with regard to disability ratings and effective dates 
and of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  

Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a [rating decision or 
supplemental statement of the case issued on March 23, 2007, 
after the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and assisted the veteran in obtaining 
treatment records from Kaiser Pemanente.  The veteran was 
afforded a VA medical examination on March 27, 2007.  

In an Informal Hearing Presentation dated in October 2007, 
the veteran's representative argued that the March 2007 
examination did not satisfy VA's duty to assist because the 
examiner did not indicate that he had reviewed all of the 
veteran's medical records.  He cites to Culver v. Derwinski, 
3 Vet. App. 292, 299 (1992) in support of this contention.  
However, in Culver, the Court stated that although the 
medical examination provided in that case did not include 
review of all of the veteran's medical records, the error was 
harmless.  Id.  By way of stating the findings of the 
examiner, the Court indicated that the examination was 
sufficient because it provided a plausible basis for the 
Board's decision and the Court affirmed the Board's decision.  
Id.  In Culver, the examiner provided evidence as to the 
symptomatology, or lack thereof, of the veteran's service-
connected disability thereby providing sufficient evidence 
for VA to properly assign a disability evaluation.  Id.  

Similarly, the March 2007 examiner provided evidence as to 
the veteran's symptomatology related to his disability on 
appeal.  The veteran's representative points to no evidence 
of record that would have made a difference had it been 
reviewed by that examiner.  Indeed, this case turns on 
whether the veteran uses absorbent pads to deal with 
incontinence, voiding frequency during the day, the number of 
times he gets up at night to void, and whether his penis is 
deformed.  The examiner addressed all of these criteria and 
the nature of the criteria involved in this case are not such 
that a review of the veteran's claims file by this examiner 
would change the outcome.  

For these reasons, the veteran's representative's argument is 
without merit.  The Board finds that the March 2007 
examination discharged VA's duty to assist with regard to 
providing a medical examination.  

In conclusion, no further notice or assistance to the veteran 
is required to fulfill VA's duty to assist the appellant in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an evaluation in excess of 20 percent for 
status post prostate cancer, status post prostatectomy, prior 
to November 3, 2004 and in excess of 40 percent from November 
3, 2004, forward, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


